The District Attorney of Schuylkill County filed a complaint in equity pursuant to the Act of December 6, 1972, as amended, 18 P.S. 5903(g), seeking an injunction against the sale or display or distribution of obscene materials. After trial by jury, the Court below issued an injunction enjoining the appellants from selling, uttering, lending, distributing or showing certain enumerated magazines and publications, and any and all other publications, movies or materials of a similar obscene nature, as defined by statute. The appellants have appealed the injunction to' this Court.
This case is clearly governed by the case of Ranck v. Bonal Enterprises, Inc., 467 Pa. 569, 359 A.2d 748 (1976). In that case, the lower Court had issued an injunction prohibiting the sale of various publications named in the complaint, and also a wide variety of unnamed obscene materials. The Supreme Court held that such a prohibition was overly broad and was void on its face. It follows, therefore, that the present injunction in this case cannot stand.
Decree reversed.
HESTER, J., files a dissenting statement.